Case 9:18-cv-80176-BB Document 550-22 Entered on FLSD Docket 06/01/2020 Page 1 of 2

 

From: Craig S$ Wright [craig @rcjbr.org]

Sent: 4/2/2014 9:20:52 AM

To: John Chesher [john.chesher@hotwirepe.com]; ‘Andrew Sommer’ [asommer@claytonutz.com]
ce: Ramona Watts [ramona.watts@hotwirepe.com]

Subject: RE: UK - design by human

Hello,

We have the email from Dave below.

This was from Dec #012. The simple answer is that we have and control the company completely now. The screenshot is
the site in Oct 22°° 20412, so Dave had been there at that point.

There was a risk from Oct 2012 when Dave reserved this and before it was paid for, but we have control fully. The main
thing here is that Dave rnined all of this outside Australia and even if we had managed to screw this and somehow lose
control of the company, we would still have been using overseas rights to BTC.

iwas not the person doing the mining. Dave was.

Regards,
Craig

Sent: Saturday, 16 December 2012 15:28 PM
To: Craig S Wright
Subject: Re: Brits

Hash: SHA1

No need. There are several others from October if we come into any issues, but we only need one. Your trust is in the
Seychelles and you want to have noting known of mine in P, so it should all be good.

We only need one dormant and untraded company to sit as a owner of the bitcoin we are mining into them. lam
assuming you do not want WKID to be a director, the brits do allow this.

Dave
Version: GnuPG v2.0.17 (MingW32)

iOGcBAEBAgAGBQIJTEsBkAAOJEAQV5sviP8wtetYMAKzI1FgA9m8TApIIEEUO5Vwc
B93d7dntvZUQWXROscPj8rpeyY6RcaHbZdiKHerv1/eRtgx9jqd ONnbIRBZ9BeQb
2obcl/yJ3KFhiqrkCqtl8/P1xy1TKaEeM7Va504YUh+sI6YbyEfm/ADYddHtyMO4
NVJINyWtKeEdVvkQYdUiygzckeP8reLc6LWC2BFWDTU12Z09 BOOmV7hui2u6CPaBZ
7H5bz292b5xRDOVjFp3kbOxTGEqzLz5PKGsoOTEwgSwU82+JHOtHZOJB81IHqv67
OXVLFkCmlg/7G6vacjfth7/OULdppfilhVOtSAFb5zJeL/3rvimBynETJLGbFatAnm
FNwyBTLr9gXzyW7TAqcVS5ahxj7P3MGPgmu0U05)24d572hnkgT+RzVVBBpiPFc+Z
piKXYaSxg3+jtXsDdIBBzlamDOxC10U/OezikotxEOE63Y713BaTN5UT9r74C3Ni
wxn1V58JofF65xahsB8zSdo+B43YS5dnbYuh9ix30A==

=xvHo

CONFIDENTIAL DEFAUS_01859475
Case 9:18-cv-80176-BB Document 550-22 Entered on FLSD Docket 06/01/2020 Page 2 of 2

From: Craig S Wright [mailte:cralie. wright Gintormation-cefense corm]
Sent: Saturday, 15 December 2012 1:02 PM

To: ‘dave kleiman'

Subject: Brits

Dave,
We have 08248988 held and reserved at CFS. Should be grab another as a backup, at least hold or reserve one?

 

Craig

 

 

 

Senuraly Processed by

's real.
payments

_eiciaiy URO TON AS Gl a CGN GU A

CONFIDENTIAL DEFAUS_01859476
